Citation Nr: 1605987	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1982 to July 1982, and November 1987, to September 1990.  He also served in and retired from the Army National Guard.  

This appeal before the Board of Veterans' Appeals (Board) arises from rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in   Winston-Salem, North Carolina.  

The Veteran did not file a timely notice of disagreement (NOD) to the April 2009 RO rating decision, denying service connection for sleep apnea.    

In April 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence along with the waiver of RO consideration.  

In the December 2014 remand the Board construed the Veteran's March 2011 statement as a petition to reopen the sleep apnea claim.  In December 2014 the Board reopened and remanded this case for further development.  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal.  As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 





FINDING OF FACT

Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for obstructive sleep apnea prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

No notice was provided, but the Veteran demonstrated actual knowledge by reporting in service development of OSA during active duty.  Therefore, there is no prejudice to the Veteran for failure to provide notice.  The record reflects that at the April 2014 Board hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran reported at the hearing that in 1987 he was in a car accident in Rocky Mountain, North Carolina.  The Veteran later supplied documentation of his attempt to obtain a crash report from the Department of Motor Vehicle (DMV).  The report from the North Carolina Department of Transportation indicates that no record of a crash report is on file. 

At the hearing the Veteran also reported going to sick hall at Seymour Johnson Air Force Base.  VA had previously requested records in January 2013, and subsequently received a reply from Seymour Johnson Air Force Base indicating that the Veteran had never been seen at the facility.  In November 2013, the RO issued a formal finding on the unavailability of medical records from Seymour Johnson Air Force base. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, and private treatment records.  His statements, his spouse's statements, and his fellow soldiers' statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

In addition, the Board notes that the case was remanded in December 2014.  The December 2014 Board remand directed the AOJ to contact the Veteran to obtain any medical records from Nash Hospitals, Inc., in his possession.  In the event the Veteran did not have any records, the AOJ was to secure any necessary authorization from the Veteran for Nash Hospitals, Inc., or any other medical providers identified by the Veteran to request and obtain any outstanding records. 
If any records could not be obtained after reasonable efforts had been made, the Veteran was to be notified. 

A letter was sent to the Veteran in February 2015 requesting records from Nash Hospitals, Inc., and asking him to return the authorization to obtain any outstanding records.  The Veteran submitted evidence documenting his prior request in April 2014 for records from Nash Hospitals, Inc.  Of note, in April 2014, Nash Hospitals, Inc. replied to the Veteran's request with a notification that no records were found.  Subsequent to receipt of the requisite authorization, in February 2015 the VA requested, via fax, records from Nash Hospitals, Inc.  Another attempt to obtain records was mailed to Nash Hospitals, Inc., in February 2015 as well.  In February 2015, the VA notified the Veteran of the lack of response from Nash Hospitals, Inc.  

In March 2015 the VA received correspondence from Nash Hospitals, Inc., indicating that they are unable to identify the Veteran for which the VA requested information.  Subsequently, a representative from the AOJ contacted Nash Hospitals, Inc., via telephone, in an attempt to clarify the correct information, and was notified that a request for records for the years 1986-1989 was beyond their normal retention time.  

After completion of the additional requests for evidence, the Veteran was to be scheduled for a VA examination to determine the nature and etiology of his sleep apnea.  The Veteran was afforded an authorized examination in March 2015.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  Notably, the Veteran has not asserted that the VA examination was inadequate. 

Accordingly, the requirements of the December 2014 remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement). See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). Inasmuch as the Veteran's obstructive sleep apnea is not a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are for application in this case.

The record evidence establishes that the Veteran has a current diagnosis of obstructive sleep apnea, as shown by the February 2008 private medical records from the Parkway Sleep Center.

The STRs reveal no pertinent complaints or treatment on examinations for a sleep disorder, to include sleep apnea.  In fact, the Veteran denied having sleep problems including in August 1997, and on separation from service in September 2001.

The Veteran has submitted his lay statements, and those of his fellow soldiers' and his spouse.  In this regard, the Veteran submitted statements stating that he has suffered from symptoms of obstructive sleep apnea since his time in service.  The Veteran's spouse provided a statement reporting her observations of the Veteran falling asleep at his desk in 1997.  According to fellow soldier, A.M.C, from 1988 to1990, he observed the Veteran dropping off to sleep throughout the day.  A.M., another fellow soldier, reported witnessing the Veteran nod off to sleep at his desk.  While Veteran, his spouse and service comrades are competent to attest having witnessed the Veteran fall asleep during a time that is consistent with his active duty service, they are not competent to attest that what they observed of the Veteran in terms of symptoms, during service or following service, is in any way related to his OSA; medical expertise is required for a such a determination. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Board acknowledges that the statements from the Veteran, his spouse, and his service comrades on the issue of the cause of the Veteran's OSA are relevant even though their probative value may be slight.  However, the causes of his condition are medically complex and may develop for reasons that are not subject to easy observation by a lay person.  Accordingly, the Board finds the Veteran's lay evidence to be minimal probative value compared to the detailed medical opinion against the claim.

There are private treatment records from Blue Ridge Family Physicians (from 2002 through 2008), Gail Crowly, ANP-C (from 2008 through 2014), and from the Parkway Sleep Center (from 2008).  These records simply document the post-service presence and treatment of OSA.  Moreover, the record also consists of VA treatment records, and private treatment records, which likewise document a diagnosis of sleep apnea in 2008, but indicate no sleep-related complaints prior to this date.

The Veteran was prescribed a CPAP at the Durham VAMC in April 2008.  In September 2008 the Veteran reported at the Durham VAMC.  At his visit in September 2008, the Veteran reported minimal use of the CPAP, because he was claustrophobic.  In April, he had been prescribed a comfort lite mask; however, he had not tried the mask because he was awaiting tubing for his equipment.  The Durham VAMC physician documented that the Veteran was able to tolerate CPAP in the lab, however had subsequently developed CPAP related claustrophobia in the home.

In March 2015, the Veteran presented for a VA examination.  The examiner reviewed the Veteran's STRs and reported that the STRs contained no evaluation or treatment for OSA.  The examiner review the Veteran's private treatment records and VA treatment records.   The examiner confirmed the Veteran's diagnosis of OSA, as it was first diagnosed in February 2008 at the Parkway Sleep Center.  According to the examiner, the obstructive sleep apnea was less likely than not (less than 50% probability) incurred in or caused by a claimed in-service injury, event or illness.  The examiner explained that upon review of the STRs, the Veteran did not relate any complaints of OSA during service, but did note the lay statements from the Veteran, his spouse and former soldiers.  The examiner observed that the Veteran was seen by a primary care physician at the Durham VAMC from 2003 to 2007, noting that there were no complaints of daytime hyper-somnolence, snoring, or daytime fatigue noted; and that there were no records from his primary care provider who ordered the sleep study documenting the duration of his symptoms.  The examiner further commented that in November 2004 and again in January 2008 records from Blue Ridge Family Physician's office, the Veteran answered "no" to questions regarding his respiratory status, including waking up short of breath or difficulty breathing.  The examiner noted that the Veteran was seen several times by medical providers with no mention of any consistent complaints of obstructive sleep apnea.

In sum, the Board finds that the most probative medical opinion, the March 2015 VA examiner, indicates that the Veteran's OSA was not present until after active duty service, and even after National Guard service, and is not etiologically related to any service.  Accordingly, as the preponderance of the evidence is against the claim, service connection for obstructive sleep apnea is not warranted.



ORDER

Entitlement to service connection for obstructive sleep apnea is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


